FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARSIMRAN SINGH,                                 No. 07-75005

               Petitioner,                       Agency No. A079-142-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Harsimran Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over two and a half years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed

circumstances in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97

(9th Cir. 2008) (underlying adverse credibility determination rendered evidence of

changed circumstances immaterial).

      We reject Singh’s contention that the BIA’s order was inadequate and

without a reasoned analysis of the evidence, because the BIA’s order contained “a

statement of its reasons for denying the petitioner relief adequate for us to conduct

our review.” See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995). Further,

Singh’s contention that the BIA made an improper adverse credibility

determination is belied by the record.

      We decline to reconsider Singh’s challenge to the IJ’s adverse credibility

determination because this court previously rejected his contentions. See Singh v.

Gonzales, No. 05-70404 (9th Cir. Aug. 2, 2006); see also Merritt v. Mackey, 932
F.2d 1317, 1320 (9th Cir. 1991) (explaining that under the ‘law of the case


                                          2                                    07-75005
doctrine,’one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                         3                                      07-75005